DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1-4 and 9-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohashi et al. (US 2016/0259242) is withdrawn following the applicant’s amendment to claim 1.
The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2018/0088464) is withdrawn following the applicant’s amendment to claim 1.
Ohashi et al. (US 2016/0259242) teach a photoacid generator (PAG) of formula:

    PNG
    media_image1.png
    113
    297
    media_image1.png
    Greyscale
(par.0112). However, this photoacid generator does not meet the limitations for a photo-acid generator (B) of formula (B-1) in claim 1, wherein n=1, and B1 and B2 each independently represent a hydrogen atom or a fluorine atom.
Hatakeyama et al. (US 2018/0004087) teach a positive resist composition which may comprise photoacid generators of formulas:

    PNG
    media_image2.png
    166
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    184
    406
    media_image3.png
    Greyscale
 (par.0125).
However, all the examples of positive resist compositions of Hatakeyama et al. comprise resins including aromatic substituents (par.0112-0116).
There are no prior art teachings that would motivate one of ordinary skill to modify Ohashi et al. or Hatakeyama et al. and obtain the resist composition of claim 1.
Therefore, claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722